      Case: 3:19-cv-50189 Document #: 50 Filed: 01/04/21 Page 1 of 3 PageID #:314




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

SHAQUILLE DUKES; CREDALE MILES;           )
and MARQWANDRICK MORRISON;               )
               Plaintiffs,               )
        vs.                              )
FREEPORT HEALTH NETWORK                  )
MEMORIAL HOSPITAL, a Not-for-profit      )
Corporation; RYAN GODSIL, individually   )                Court No.: 3:19-cv-50189
And as an agent of FREEPORT HEALTH       )                Judge: Hon. John Z. Lee
NETWORK MEMORIAL HOSPITAL;               )                Magistrate: Hon. Lisa A. Jensen
THE CITY OF FREEPORT,                    )
a Municipal Corporation; SERGEANT        )
JEFF ZALAZNIK, individually and as an    )
OFFICER DAN MOORE, individually and as )
an agent of the CITY OF FREEPORT;         )
OFFICER JUSTIN HOLDEN, individually      )
and as an agent of the CITY OF FREEPORT; )
               Defendants.               )

                                  JOINT STATUS REPORT

 1.       Discovery:

            A. Briefly describe the status of discovery: The parties have completed
               substantial written discovery, including Rule 26 initial disclosures, issuance
               of subpoenas and issuance of and answers to written discovery. The parties
               have completed depositions for the three plaintiffs and have completed the
               depositions of all defendants with the exception of Officer Holden. The
               parties have also completed depositions of nine fact witnesses under the
               control of the defendants. The parties are currently setting dates for the
               remaining Defendant and other involved individuals in person and over
               Zoom in January, February and March 2021. Per this Court’s last order,
               fact discovery closes on April 1, 2021.

 2.       Motions:

            A. Briefly describe any pending motions, as well as any motions a party
               anticipates filing in the next 45 days. On December 28, 2020, Plaintiff filed
               an unopposed motion to extend all deadlines by four months.

 3.       Status of Settlement Discussions:

            A. Describe the status of any settlement discussions and whether the parties
               request a settlement conference. Plaintiff issued a demand to all Defendants
     Case: 3:19-cv-50189 Document #: 50 Filed: 01/04/21 Page 2 of 3 PageID #:315




                and has not received a counteroffer at this time. The parties will consider
                requesting a settlement conference at a later date.

4.     Other Issues:

          A. Briefly describe any other issues that require Court action and request any agreed
             action that the Court can take without a hearing. None.

          B. Indicate whether the parties believe a telephonic hearing with the Court is
             necessary and time sensitive, and, if so, identify the issue(s) that warrant
             discussion. The Court scheduled a telephonic status hearing with
             Magistrate Jensen on January 11, 2021 at 9:15 a.m.


Dated: January 4, 2021
                                                    Respectfully Submitted,

                                                    ROMANUCCI & BLANDIN, LLC

                                                    /s/ Ian Fallon

                                                    Antonio M. Romanucci
                                                    Bhavani Raveendran
                                                    Ian Fallon
                                                    ROMANUCCI & BLANDIN, LLC
                                                    321 N. Clark Street, Suite 900
                                                    Chicago, Illinois 60654
                                                    Tel: (312) 458-1000
                                                    Fax: (312) 458-1004
                                                    aromanucci@rblaw.net
                                                    braveendran@rblaw.net
                                                    ifallon@rblaw.net

                                                    Ben Crump
                                                    Ben Crump Law
                                                    368 W Huron Street, Suite 100
                                                    Chicago IL 60654
                                                    Phone: 800-859-9999
                                                    Fax: 800-770-3444
                                                    bencrump@bencrump.com

                                                    Attorneys for Plaintiffs

                                                    /s/ Michael F. Iasparro
Case: 3:19-cv-50189 Document #: 50 Filed: 01/04/21 Page 3 of 3 PageID #:316




                                        Michael F. Iasparro
                                        Hinshaw & Culbertson LLP
                                        100 Park Avenue P.O. Box 1389 Rockford,
                                        IL 61105-1389
                                        Telephone: 815-490-4900
                                        Facsimile: 815-490-4901
                                        miasparro@hinshawlaw.com

                                        Attorney for Defendants FHN and Godisil


                                        /s/ Eric A. Krumdick


                                        Eric A. Krumdick (Atty #6190791)
                                        Maisel & Associates
                                        161 N. Clark Street, Suite 800
                                        Chicago, IL 60601
                                        (D) 312.458.6534
                                        Email for Service:
                                        RPMLaw1@travelers.com
                                        General Email: ekrumdic@travelers.com

                                        Attorney for City of Freeport, Officers
                                        Zalaznik, Holden and Moore
